Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 3/23/2022, have been considered and entered as preliminary amendments.  Examiner notes the comprehensive amendments and the cancellation of claims.   Claims 1-7,9,11-12,14-23 and 40-41 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-12 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims require “metalloid”; however, the specification makes no reference to metalloid and while the examiner notes the specification specifically discloses silicon (a metalloid) there is no disclosure or specific recitation that silicon disclosure is exemplifying the entire genus of metalloid and therefore the broadening scope of the instant claim amendment appears to be new matter not supported by the original disclosure  
If the applicant can provide implicit or explicit support for this requirement, the examiner will withdrawn the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9,11-12,14-23 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively high” in claim 1 and 17 is a relative term which renders the claim indefinite. The term “relatively high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims recite both “relatively high energy ion beam” and “relatively high energy” each of which is relative term, i.e. relatively high as compared to an unknown reference energy level.
Dependent claims do not cure the deficiencies of the claims from which they depend and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,9,11-12,14-23 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20080221683 by Deutchman et al. (hereinafter USPP 683) taken with US Patent 5055318 by Deutchman et al. (hereinafter US 318)
USPP 683 discloses a process for producing an orthopedic implant having an integrated ceramic layer (abstract, 0026), comprising the steps of: 
positioning the orthopedic implant inside a vacuum chamber (0031, Example 1, Figure 6 and accompanying text); 
mixing nitrogen gas and vaporized ceramic precursor atoms in the vacuum chamber (IBED, see e.g. Example 1); 
emitting ions via relatively high energy beam into the mixture of nitrogen gas and vaporized metal atoms in the vacuum chamber to cause a gas-phase reaction between the nitrogen gas and the vaporized atoms to form reacted precipitate ceramic molecules; and driving the precipitate ceramic molecules with the same beam into an outer surface of the orthopedic implant at a relatively high energy such that the precipitate ceramic molecules implant therein and form at least a part of the molecular structure of the outer surface of the orthopedic implant while maintaining the surface of the implant to below 200C (example 1, Table IV), thereby forming the integrated ceramic surface layer.
USPP 683 discloses forming an intermix layer underneath the ceramic layer, including a mixture of ceramic molecules and the base material of the implant such that the intermix layer can be considered to be molecularly integrated with the base material wherein the ceramic layer and the base material cooperate to sandwich the intermix layer (Example 1, Figure 3 and accompanying text, 0031).
USPP 683 discloses provides examples of TiN deposition and also discloses depositing various ceramic materials, including Si3N4 as an alternative to TiN, (0026) however, fails to explicitly disclose the evaporation of a metalloid (i.e. Si) atoms to form the IBED embedded ceramic.  However, US 318, also discloses an IBED imbedded layer discloses using the Si target and N ions to form the SiN layer (Example 4) and therefore taking the references collectively it would have been obvious to have modified USPP 683 which discloses evaporating the precursor and using IBED for alloying to use the Si target that is known to be used for the SiN IBED layer. 
As for the claimed ranges, the examiner notes the prior art discloses a temperature within the claimed range and thus makes obvious the claim as drafted.
	Claim 2:  USPP 683 discloses ions are selected from the group consisting of nitrogen ions which can reasonably be considered to include N+ ions or N2+ ions (see Table IV), i.e. prior art discloses nitrogen ion beam, as does the instant application and thus the prior art must have the same results unless the applicant is performing different process steps that are not disclosed or claimed as being required to achieve the results.
	Claims 3-4:  USPP 683 fails to disclose the amount of nitrogen to the amount of metalloid; however, the amount of nitrogen ions is a result effective variable, directly affecting the deposited layer composition (i.e. not enough Nitrogen and insufficient reaction) and therefore determining the amount would have been obvious through routine experimentation.
	Claim 5:  USPP 683 discloses the step of cleaning the outer surface of the orthopedic implant with the ion beam at an energy level at 1000 electron volts and therefore makes obvious the claimed range (see Table IV, 0038).
	Claim 6:  USPP 683 discloses positioning step includes the step of mounting the orthopedic implant to a selectively movable platen for repositioning an orientation of the orthopedic implant relative to the ion beam (Figure 6 and accompanying text). See also US 318.
	Claim 7:  USPP 683 discloses vaporizing using an evaporator (Table IV, see evaporator at step A) and thus using such for the metalloid would have been obvious as predictable.
	Claim 9: USPP 683 discloses a step of propagating the ion beam (figure 6 and accompanying text).
	Claim 11:  USPP 683 discloses adjusting the ion beam energy (Table IV) which adjusts the formation rate (see as it related to alloy versus conformal coating).  See also US 318 which discloses controlling the energy and deposition rates (column 6,lines 8-15) and therefore it would have been obvious as predictable to adjust the energy and deposition rate to control the film formation process.
	Claim 12: USPP 683 with US 318 would encompass what can reasonably be considered “backfilling” the chamber (see US 318 at Figure and accompanying text).
	Claim 14:  USPP 683 discloses the integrated layer substantially comprises the ceramic (see Table IV).
	Claim 15:  USPP 683 discloses the driving comprises the integrated surface layer to less than the entire outer surface (i.e. see Figure 6, base supported by platen). At the very least, USPP 683 discloses application to one or both articulating surfaces (abstract, 0026) and thus depositing on the surface that articulates versus the entire surface would have been obvious.
	Claim 16:  USPP 683 discloses a layer with substantially uniform thickness (see e.g. Figure 4).
	Claim 17-23:  Each of the limitations of these claims are specifically addressed above and therefore these claims are taught/made obvious by USPP 683 with US 318 for the reasons set forth above.
Claim 40-41:   As noted above, USPP 683 discloses various ceramic materials, including Si3N4 as an alternative to TiN, (0026) however, fails to explicitly disclose the evaporation of a metalloid (i.e. Si) atoms to form the IBED embedded ceramic.  However, US 318, also discloses an IBED imbedded layer discloses using the Si target and N ions to form the SiN layer (Example 4) and therefore taking the references collectively it would have been obvious to have modified USPP 683 which discloses evaporating the precursor and using IBED for alloying to use the Si target that is known to be used for the SiN IBED layer. 

Claim 3-4 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPP 683 taken with US 318 and further with US Patent Application Publication 20040115343 by Carcia et al.
While the examiner maintains the position above, the examiner cites here Carcia, which also discloses ion beam deposition of SiN and disclose adjusting the ratio of Si and N ions to reap the benefits to control the amount of Si and N in the film (0029) and thus it would have been obvious to control the ratio through routine experimentation to achieve the desired film stoichiometry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/             Primary Examiner, Art Unit 1718